          Case 2:15-cv-01746-MMD-VCF Document 201 Filed 04/12/21 Page 1 of 2




1                                    UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      MY LEFT FOOT CHILDREN’S THERAPY,
4     LLC; JOHN GOTTLIEB AND ANN MARIE
      GOTTLIEB,
5                                                           2:15-cv-01746-MMD-VCF
                           Plaintiffs,                      ORDER
6
      vs.
7
      CERTAIN UNDERWRITERS AT LLOYD’S
8
      LONDON SUBSCRIBING TO POLICY NO.
      HAH15-0632,
9
                            Defendants.
10

11
            Before the Court is Defendant Underwriters’ Renewed Motion to Compel (ECF No. 192).
12
            Accordingly,
13
            IT IS HEREBY ORDERED that a video conference hearing is scheduled for 10:00 AM, May 3,
14
     2021, on Defendant Underwriters’ Renewed Motion to Compel (ECF No. 192).
15
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
16
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
17
     conference hearing by noon, April 30, 2021.
18
            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
19
            INSTRUCTIONS FOR THE VIDEO CONFERENCE
20
            Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
21
     to the participants email provided to the Court.
22
            • Log on to the call ten (10) minutes prior to the hearing time.
23
            • Mute your sound prior to entering the hearing.
24
            • Do not talk over one another.
25
            • State your name prior to speaking for the record.
          Case 2:15-cv-01746-MMD-VCF Document 201 Filed 04/12/21 Page 2 of 2




1           • Do not have others in the video screen or moving in the background.

2           • No recording of the hearing.

3           • No forwarding of any video conference invitations.

4           • Unauthorized users on the video conference will be removed.

5

6           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

7    code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

8    time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

9

10          DATED this 12th day of April, 2021.
                                                                  _________________________
11                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
